NO. 07-02-0318-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

AUGUST 6, 2002

______________________________

IN RE: ARMANDO GUTIERREZ
_______________________________

ORIGINAL PROCEEDING
_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
	Relator Armando Gutierrez petitions for writ of mandamus ordering respondent, the
Honorable Abe Lopez, Judge of the 108th District Court of Potter County, to consider and
rule on a pending request for an order nunc pro tunc.  We deny the petition for writ.
	On July 17, 2002, relator filed with the clerk of this court a pleading entitled Petition
for Writ of Mandamus.  In his petition, relator alleges that on April 2, 2002, he filed a
Request for Order Nunc Pro Tunc To Correct Judgment together with a proposed order
granting or denying his Request.  We are requested to order respondent to set, hear and
rule on the motion.  Attached to his petition for mandamus are copies of what relator says
are his Request for Order Nunc Pro Tunc and a letter to the District Clerk of Potter County
dated June 15, 2002, in which he claims that he previously filed his Request for Order
Nunc Pro Tunc and a request for setting.  The copy of the June 15th letter requests the
District Clerk to present relator's request for setting to the court.  The documents are
neither verified nor certified as copies of documents filed with the District Clerk.  The
documents do not bear file-marks or any other indication that they have been received and
filed by the clerk.  There is no document or proof that respondent has ever been made
aware of the Request, even if the Request has been filed by the clerk.      
            When petitioning for writ of mandamus, it is the relator's burden to show
entitlement to the relief being requested.  See generally Johnson v. Fourth District Court
of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the
petition a certified sworn copy of every document that is material to relator's claim for relief
and that was filed in any underlying proceeding, and a properly authenticated transcript
of any relevant testimony from any underlying proceeding including any exhibits offered
in evidence or a statement that no testimony was adduced in connection with the matter
complained of.  Tex. R. App. P. 52.7(a).
	Relator's petition for writ of mandamus contains only allegations.  Certified, sworn
copies of motions and correspondence referenced in the petition are not included with the
application.  Relator has not presented a record which shows his entitlement to the relief
sought, or upon which we are authorized to act.
	The petition for writ of mandamus is denied.

								Phil Johnson
								    Justice

Do not publish.